Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-8-2000

Suppan v. Dadonna
Precedential or Non-Precedential:

Docket 98-2129




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"Suppan v. Dadonna" (2000). 2000 Decisions. Paper 23.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/23


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT



                            No. 98-2129

                         Suppan v. Dadonna


    The following modifications have been made to the Court's
Opinion issued on 4 February 2000 , to the above-entitled appeal
and will appear as part of the final version of the opinion:


     1.   Page 9, line 18 - "plaintiffs" should be "plaintiffs'".

     2.   Page 11, line 7 - "list" should be "lists".




                              Very truly yours,


                              /s/ P. Douglas Sisk,
                                  Clerk


Dated: 8 February 2000